Citation Nr: 0017046	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-17 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for Kaposi's sarcoma 
of the lower extremities resulting with history of chemical 
burns to the lower extremities in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from June 1941 to August 1945.  

By rating action in December 1993, the RO denied service 
connection for chemical burns of the lower extremities and 
Kaposi's sarcoma of the lower extremities.  The veteran was 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for chemical burns 
of the lower extremities and Kaposi's sarcoma of the lower 
extremities.  A subsequent rating action in October 1997 
determined that additional evidence was received which was 
new and material and sufficient to reopen, but denied the 
issues, characterized as service connection for Kaposi's 
sarcoma of the lower extremities with history of chemical 
burns, on a de novo basis.  

Although the RO reopened the veteran's claim of service 
connection for Kaposi's sarcoma with history of chemical 
burns of the lower extremities on the basis that new and 
material evidence had been received, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final decisions.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
was not prejudiced by the RO's action in that a de novo 
review is a lower threshold in establishing a claim of 
service connection.   


FINDINGS OF FACT

1.  Service connection for Kaposi's sarcoma of the lower 
extremities with history of chemical burns was denied by an 
unappealed rating decision by the RO in December 1993.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for Kaposi's sarcoma of the lower extremities with history of 
chemical burns is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  There is a plausible claim of service connection for 
Kaposi's sarcoma.

4.  The veteran served during combat in World War II.


CONCLUSIONS OF LAW

1.  The December 1993 RO decision which denied service 
connection for chemical burns and Kaposi's sarcoma of the 
lower extremities is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for Kaposi's sarcoma with 
history of chemical burns of the lower extremities.  38 
U.S.C.A. § 5108 (West 1991); C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3.  The claim of service connection for Kaposi's sarcoma is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for chemical burns of the 
lower extremities and Kaposi's sarcoma of the lower 
extremities was denied by the RO in December 1993.  The 
veteran and his representative were notified of this decision 
and did not appeal.  Because the present appeal does not 
arise from an original claim, but rather comes from an 
attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  In order to reopen a claim which 
has been previously finally denied, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  

The Board notes that while the RO discussed the overruled 
portion of the Colvin test in the January 1997 Statement of 
the Case (SOC), the RO subsequently determined that the 
additional evidence was new and material sufficient to reopen 
and denied the claims on a de novo basis.  Furthermore, the 
correct regulations pertaining to a reopened claim, 38 C.F.R. 
§ 3.156 was cited in the SOC.  Accordingly, the Board finds 
that the citing of the Colvin test was harmless error.  

The evidence of record at the time of the final rating 
decision in December 1993 included the veteran's service 
medical records, service department medical records for 1991, 
and a VA examination report conducted in July 1993.  

The service medical records show no complaints, treatment, or 
abnormalities referable to any skin problems, chemical burns, 
or any sarcoma of the lower extremities.  Service hospital 
records for treatment of malaria in March 1945 indicated that 
there were no scars or eruptions on the veteran's skin, and 
that his feet were normal.  The veteran's separation 
examination in August 1945 showed his neurological system, 
feet, and skin were normal.  The veteran reported that other 
than several attacks of malaria, he suffered no other 
injuries during service.  

The Service Department medical records show treatment in 1991 
primarily for bilateral lower extremity problems, including 
cellulitis and Kaposi's sarcoma.  The records indicate that 
the veteran was diagnosed with Kaposi's sarcoma in 1984, and 
that he was treated with radiation therapy.  Clinical notes 
indicated that the veteran's chronic skin changes of the 
lower extremities were due to the radiation therapy.  

The July 1993 VA examination report noted a history, as 
reported by the veteran, of chemical burns to the legs from 
herbicides in March 1944 with occasional redness and 
irritation ever since, and radiation burns from treatment for 
a skin disorder since 1984.  The veteran reported on the 
dermatological examination that he had some irritation on his 
legs in March 1944, when "some type of chemical (the veteran 
was not sure what) spilled on his legs while in 
Bougainvillea."  The diagnosis was Kaposi's sarcoma of the 
lower extremities.  

The veteran reported on a neuropsychiatric examination in 
July 1993 that he had numbness in his feet ever since an 
unknown chemical was spilled on his feet in 1944.  Since 
then, the veteran reported that he had red spots and edema of 
his feet, and that he now developed purple spots on his legs.  
The veteran reported that his feet hurt at first, but that 
now they were numb.  The diagnosis was peripheral neuropathy.  

The VA general examination report pertaining to the veteran's 
skin and neurological/psychiatric systems referred the reader 
to the dermatological and neuropsychiatric evaluations.  

Based on the above evidence, the RO denied service connection 
for chemical burns and Kaposi's sarcoma of the lower 
extremities in December 1993.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The evidence added to the record since the December 1993 
rating decision includes Service Department medical records 
from 1984 to 1992, including multiple duplicate copies; 
several lay statements from fellow soldiers and the veteran's 
wife; several letters from M. L. Sobczak, M.D., and a VA 
advisory medical opinion dated in June 1998.  

The Service Department medical records were mostly duplicate 
copies of records considered previously by the RO in December 
1993.  The records include additional reports for treatment 
of skin problems involving the lower extremities beginning in 
1984.  On a medical report in April 1984, the veteran 
indicated that he noted a lesion on his left thigh about 7 
weeks earlier, which was not there previously.  The veteran 
reported that he was in excellent health all of his life, and 
only noted the lesion when it rubbed against his right thigh.  
On examination, there were scattered blue-black pigmented 
areas over his legs and ankles.  Pathology studies showed the 
lesion to be a hemangiosarcoma.  

On a subsequent report for follow-up treatment in May 1984, 
the veteran again reported that prior to discovering the 
lesion, he was in relatively good health, and had no systemic 
symptoms.  The veteran indicated that he noted some darkly 
pigmented lesions on his feet and ankles for at least 8 
years, and attributed them to an occupational-related malady.  
The report noted that while a biopsy at the Elizabeth City 
Coast Guard base the previous month concluded that the lesion 
was an angiosarcoma, biopsies of additional lesions from both 
lower extremities at this facility were interpreted as 
Kaposi's sarcoma rather than angiosarcoma.  

The lay statements received in April 1996 were from several 
people, including his wife and a number of soldiers who 
served with the veteran during World War II or in the 
National Guard after the war.  One soldier said that he 
remembered that the veteran and some other soldiers got their 
trousers and feet wet from the contents of various barrels 
they scavenged and cut up to use for drainage ditches.  The 
soldier said that they "used gas, oil, herbicide, alcohol, 
and any other containers [they] could get their hands on."  
One soldier said that he did not know what the original 
contents of the barrels were.  Another soldier identified the 
barrels as fuel drums.  Three soldiers who served with the 
veteran in the National Guard said that they noticed spots on 
his legs when they were showering, and that the veteran told 
them that they caused by chemicals that spilled on his legs 
during World War II.  His wife stated that she married the 
veteran in January 1945, and that when the veteran got out of 
the service in August 1945, she found out that the reason he 
wouldn't wear shorts was because of the spots on his legs.  
She said that the spots weren't a problem until 1984, when 
they became infected.  

The additional evidence includes several letters and an 
examination report from Dr. Sobczak.  The examination report 
in July 1996, noted that the veteran was treated at the 
radiation therapy department for classic Kaposi's sarcoma.  
The veteran was seen a few weeks earlier for a weeping lesion 
on the dorsal lateral surface of his right foot in the area 
of the medial "heal" arch.  The lesion clinically had the 
classic appearance of a typical Kaposi's lesion and a 
decision was made to offer the veteran palliative treatment.  
In his letters, Dr. Sobczak stated that, based on a letter 
from the veteran's commanding officer that he was exposed to 
herbicides and other skin irritants during service, and the 
fact that the veteran had no other established risk factors, 
the evidence strongly pointed to the veteran's exposure in 
service as the culpable agent in causing his Kaposi's 
sarcoma.  Dr. Sobczak noted that Vietnam era veterans have 
been granted service connection for a wide range of 
malignancies, including sarcoma stemming from their exposure 
to Agent Orange, and that the veteran should be given the 
same consideration for his Kaposi's sarcoma.  

The veteran's claims file was sent to the Chief Public Health 
and Environmental Hazards Officer of the VA for an advisory 
opinion as to the etiology of the veteran's Kaposi's sarcoma 
(KS).  The reviewing physician noted that the pathogenesis of 
KS is controversial, and that there is recent evidence 
showing involvement of a herpes virus in the development of 
KS.  The physician indicated that while chemical exposure in 
service may be considered as a possible cause of the 
veteran's KS, it could not be said that it was the likely 
cause, or that it was at least as likely as not to be 
responsible for the veteran's KS.  

The lay statements are new and material in that they indicate 
that the veteran was exposed to chemicals in service.  The 
medical report from Dr. Sobczak provides the nexus element 
between the veteran's current Kaposi's sarcoma of the lower 
extremities with history of chemical burns and military 
service.  This additional evidence is new as it was not 
considered previously by the RO, and provides additional 
information which suggests exposure to chemicals in service 
and service incurrence of the veteran's current Kaposi's 
sarcoma.  The evidence is also material as it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
3.303(b) (1999) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this 
case, the veteran has submitted lay evidence that he was 
exposed to chemicals in service; he has submitted evidence of 
a current disability; and he has submitted competent medical 
evidence to support his claim that Kaposi's sarcoma was 
incurred in service.  Accordingly, the Board finds that the 
veteran's claim is well grounded.

In addressing the final step of the analysis, the Board must 
consider any due process issues as addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the claim 
on a de novo basis would cause prejudice to the veteran.  As 
the RO considered the case on a de novo basis, there would be 
no Bernard violation in this case.  However, the Board finds 
that the case must be remanded to the RO to fulfill the duty 
to assist under 38 U.S.C.A. § 5107(b).  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
Kaposi's sarcoma of the lower extremities with chemical 
burns, the appeal to reopen is granted.  

To the limited extent that the claim of service connection 
for Kaposi's sarcoma of the lower extremities with chemical 
burns is well grounded, the appeal is granted, subject to the 
REMAND action below.


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for Kaposi's sarcoma with history of 
chemical burns of the lower extremities and that the claim is 
well grounded, the RO must now consider the issue on a de 
novo basis.  

Prior to doing so, additional development must be 
accomplished to comply with the duty to assist.  The Board 
notes that the veteran reported that he had additional 
service in the North Carolina National Guard from March 1947 
to April 1960.  The veteran identified his unit and place of 
assignment as Company C, 119th Infantry, Elizabeth City, 
North Carolina 27909.  In reviewing the claims file, it 
appears that no attempt has been made to obtain any service 
medical or personnel records for the veteran's period of 
National Guard service.  In a recent decision by the U. S. 
Court of Appeals for Federal Circuit, Hayre v. West, 188 F.3d 
1327 (Fed. Cir 1999), the Court held that VA has a duty to 
obtain or attempt to obtain all of the veteran's service 
medical records.  As no attempt has been made to obtain these 
records, the Board finds that the RO should take appropriate 
steps to obtain these records and associate them with the 
claims file.  

Lastly, the Board proposes to rely on "evidence that it 
developed or obtained subsequent to the issuance of the most 
recent" Statement of the Case or Supplemental Statement of 
the Case in this claim.  Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).  The additional source of evidence is Veterans 
and Agent Orange: Health Effects of Herbicides Used in 
Vietnam (1994) published by National Academy Press.  This 
document will be relied on to support the proposition that 
herbicides were not used during WWII.  The veteran and his 
representative should be provided a copy of this document and 
given an opportunity to present additional evidence or 
argument concerning this additional evidence.

Finally, in view of the evidence obtained by the Board, the 
veteran's physician should be given an additional opportunity 
to provide any clarifying opinion, and the veteran's file 
should be sent for an additional medical opinion in which the 
physician is provided the correct standard of proof; that is, 
the standard of proof needed to establish service connection 
by a veteran who served in combat.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  In this regard, the veteran's DD214 form shows 
that he served during WWII and received the Asiatic Pacific 
Theatre Campaign Medal with two bronze service stars.  
Battles and Campaigns included Guadalcanal and Northern 
Solomons.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the veteran to ascertain all 
of the units he was assigned to during 
his period of National Guard service.  
Thereafter, the RO should attempt to 
obtain, through official channels, all of 
the veteran service medical and personnel 
records for his period of National Guard 
service, including any unit records from 
Company C, 119th Infantry, Elizabeth 
City, North Carolina 27909 from March 
1947 to April 1960.  The specific periods 
of active and inactive duty for training 
should be specified.  If records are 
unavailable from the NPRC, the RO should 
attempt to obtain any records directly 
from the veteran's reserve unit(s).  If 
records are unavailable, this should be 
documented for the record.  

2.  The veteran and his representative 
should be provided a copy of an excerpt 
from "Veterans and Agent Orange," which 
is contained in the claims file. 

3.  The veteran's physician, L. Sobczak, 
MD, should be contacted.  A copy of the 
excerpt, entitled "Veterans and Agent 
Orange" should be furnished to him.  
Based on the information contained 
therein that defoliants were not used 
during World War II, the physician should 
be asked to identify those chemicals that 
the veteran was exposed to during service 
that caused his current condition and 
also to provide an opinion as to the 
likelihood of those chemicals causing the 
veteran's Kaposi's sarcoma.  Excerpts 
from medical studies supporting the 
physician's opinion would be helpful.

4.  A request for a follow-up opinion 
should be made to the VA Under Secretary 
for Health.  A copy of the excerpt 
entitled "Veterans and Agent Orange" 
indicating that defoliants were not used 
during World War II should be furnished 
the physician providing the opinion.  The 
physician should be asked to determine 
whether there is clear and convincing 
evidence that the veteran's Kaposi's 
Sarcoma was not the result of chemical 
exposure in service.  In the last opinion 
received, the reviewing physician was not 
aware that defoliants were not used 
during WWII nor was the physician 
furnished the correct standard of proof.  
Rather, the standard of proof addressed 
by the physician was for a non combat 
veteran.

5.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim of 
service connection for Kaposi's sarcoma 
of the lower extremities on a de novo 
basis, with application of all 
appropriate laws and regulations 
including 38 U.S.C.A. § 1154, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument concerning the additional 
material obtained regarding the use of defoliants during WWII 
and the Board's reliance on it.  Thurber; see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


